Citation Nr: 0327908	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1944 to October 1945.  
The appellant is the widow of the veteran.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied service 
connection for the cause of the veteran's death and DIC under 
the provisions of 38 U.S.C.A. § 1318.  In May 2003, the 
appellant and her son testified before the undersigned 
sitting at the RO.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

A death certificate shows that the veteran died on January 
[redacted], 2000, while hospitalized at the VA Medical Center (VAMC) 
in Northport, New York.  The cause of his death was pulmonary 
embolism as a consequence of hypercoagulable state due to 
colon cancer.  Statements and testimony from the appellant 
are to the effect that the veteran's service-connected post-
traumatic stress disorder (PTSD), rated as totally disabling, 
contributed to the cause of his death, and that his service-
connected residuals of shrapnel wounds to the lower 
extremities resulted in inactivity that caused a pulmonary 
embolism and the veteran's death.  VA and private medical 
reports have been received with opinions that support the 
appellant's assertions as well as a VA document dated in 
March 2003 with the opinion that the veteran's PTSD had no 
relationship to the cause of his death.  The overall evidence 
leaves the Board uncertain as to whether the veteran's 
service-connected disabilities contributed to the cause of 
the veteran's death.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The veteran's claims folders should 
be reviewed by an oncologist at a VA 
medical facility or other appropriate 
specialist in order to obtain an opinion 
as to whether or not the veteran's 
service-connected disabilities caused or 
contributed substantially or materially 
to the cause of his death.  The reviewer 
should give a fully reasoned opinion as 
to whether it is at least as likely as 
not that a service-connected disability 
caused or contributed materially or 
substantially to the cause of the 
veteran's death.  The reviewer should 
support the opinion/s by discussing 
medical principles as applied to specific 
evidence in the veteran's case, including 
the medical opinions that link his death 
to the service-connected PTSD and 
residuals of shrapnel wounds of the legs.  

3.  After the above development, the RO 
should review the appellant's claims.  If 
action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




